       Case 3:21-cv-00386-CWR-LGI Document 8 Filed 08/14/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

RAE ANDREACCHIO                                                                 PLAINTIFF

VS.                                       CIVIL ACTION NO.:       3:21-cv-00386-CWR-LGI

                                                         URGENT AND NECESSITOUS

                                                                 VIDEO OR TELEPHONE
                                                                 HEARING REQUESTED

KAREN YAX
a/k/a “The Critical Kay”                                                      DEFENDANT


               PLAINTIFF’S SUPPLEMENTAL MOTION TO COMPEL
                            AND FOR SANCTIONS


       COMES NOW, Plaintiff Rae Andreacchio (“Ms. Andreacchio”), by and through

counsel, pursuant to Fed. R. of Civ. Proc. 37 (a)(3)(A), and moves this Honorable Court

for entry of an order requiring the Defendant Karen Yax (“Ms. Yax”) to provide her

Fed. R. of Civ. Proc. 26(a)/Local Rule 26 (a)(1)(A) disclosures and for sanctions, to-wit:

                               PROCEDURAL HISTORY

       1.     Ms. Andreacchio filed her Complaint on June 4, 2021.               [Dkt. #1].

Summons was issued upon Ms. Yax that day. [Dkt. #2.]

       2.     On June 24, 2021, Ms. Yax filed her Answer, pro se. [Dkt. 3.]

       3.     On July 12, 2021, this Honorable Court entered its Rule 16 (a) Initial Order

[Dkt. 4.] Therein, the Court sets the Telephonic Case Management Conference

(“TCMC”) for August 27, 2021.


                                         Page 1 of 5
      Case 3:21-cv-00386-CWR-LGI Document 8 Filed 08/14/21 Page 2 of 5




      4.     Ms. Yax refused to communicate with undersigned counsel in anticipation

of the TCMC. In response, Plaintiff filed her Motion to Compel. [Dkt. 5.] This Court, in

turn, has scheduled a hearing on said motion for Wednesday, August 18, 2021, at 3:30

p.m. CDT. [Dkt. Entry, 8/10/21.]


                                       MOTION

      5.     Local Rule 26 (a)(1)(A) requires the parties to provide their initial

disclosures at least seven days before the TCMC. That deadline will occur on August

20, 2021. Plaintiff submitted her initial disclosures via email on August 13, 2021 [Dkt.

7.] A copy of this email, sans attachments, is depicted below:




                                        Page 2 of 5
       Case 3:21-cv-00386-CWR-LGI Document 8 Filed 08/14/21 Page 3 of 5




       6.     Later that evening, Ms. Yax responded to the aforesaid email.          Her

response is as follows:




       7.     Although the deadline for providing disclosures has yet to elapse, Local

Rule 26 (a) (3) states, in pertinent part:

              … The failure to take immediate action and seek court
              intervention when a known fact disclosure violation …
              occurs will be considered by the court in determining the
              appropriate sanctions to be imposed regarding a subsequent
              motion filed under FED.R.CIV.P.37(c).

In view of Ms. Yax’s email, it appears that she does not intend to comply with the

Court’s rules. Therefore, pursuant to the aforesaid Local Rule 26(a)(3), Plaintiff seeks

“immediate action and court intervention.”

       8.     Since the parties will be before the Court on August 18, Plaintiff believes

that the timing of this motion will conserve judicial resources as the Court may be

inclined to address these issues at that hearing.


                                             Page 3 of 5
      Case 3:21-cv-00386-CWR-LGI Document 8 Filed 08/14/21 Page 4 of 5




      9.     Plaintiff sent an earlier draft of this motion to Ms. Yax along with a

proposed Certificate of Good Faith, asking her to sign the same. Ms. Yax has refused to

sign the Certificate of Good Faith, as evidenced by the email below and counsel’s

declaration pursuant to 28 U.S.C. § 1746, which is attached hereto as Exhibit “A”:




      10.    Plaintiff seeks sanctions, up to and including attorney’s fees, citation of

contempt, or any other appropriate sanction.

                                  PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, the Plaintiff prays for entry of an

order compelling Defendant to provide her Rule 26(a) initial disclosures, along with

appropriate sanctions to be determined by the Court.

      Plaintiff also prays for general relief.

      Respectfully submitted this the 14th day of August 2021.

                                                  RAE ANDREACCHIO

                                                  /s/Matthew Wilson
                                           By:    ____________________________________
                                                  Matthew Wilson, MSB No. 102344

                                         Page 4 of 5
      Case 3:21-cv-00386-CWR-LGI Document 8 Filed 08/14/21 Page 5 of 5




Prepared by:
Matthew Wilson (MS Bar #102344)
THE LAW OFFICE OF MATTHEW WILSON, PLLC
Post Office Box 4814
Mississippi State, MS 39762
Telephone: (662) 312-5039
starkvillelawyer@gmail.com


                            CERTIFICATE OF SERVICE

      I, Matthew D. Wilson, do hereby certify that I have served the foregoing

Supplemental Motion to Compel upon the following party via email:

                                  Ms. Karen Yax
                              kaykaydoo2@gmail.com

      Respectfully submitted this the 14th day of August 2021.

                                            /s/Matthew Wilson
                                       By: ___________________________
                                             Matthew Wilson




                                      Page 5 of 5
